DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/10/2022 is acknowledged.  The traversal is on the ground(s) that “the extra search effort, such as finding a computer-readable medium, or processor, in addition to the steps of the claimed method, is minimal. The claims thus share many technical features under the second consideration and would similarly therefore not be reasonable because the remaining differences are minimal. Third, the number of claims is 3 independent and 20 total, which is a usual number of claims for examination, and not excessive. Moreover, there is substantial overlap between the claim sets.” Examiner agrees and the restriction has been withdrawn. However, the species election is still applicable as claims 18 and 32 recite the special technical feature of generating the adjusted user activity profile by adjusting one or more of the respective intensity and respective duration of the activity features, while claims 19 and 33 recites the special technical feature of generating the adjusted user activity profile by adjusting activity features in the user activity profile.
Claims 18 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2022. However, as discussed above, the species election is still applicable and claims 18 and 32 are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1000" and "1100" have both been used to designate “computer/processor readable medium”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “380” has been used to designate both “data bus” and “processor”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “700” and “750”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17, 19-31, and 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, claims 16-17, 19-31, and 33-34 are all within at least one of the four statutory categories.
Regarding Step 2, the independent claims recite:
at least one processor; and 
at least one memory including computer program code, 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
based on: 
a received target activity level for a user; and 
a received user activity profile for the user, the user activity profile defining a period of time of at least one day and comprising activity features at intervals throughout at least a portion of the period of time, the activity features respectively comprising a respective intensity and a respective duration, to cumulatively provide an activity level for the period of time, the user activity profile based on one or more of: 
at least one previous user activity profile of the user; and 
at least one previous user activity profile of one or more comparable users; 
generating an adjusted user activity profile comprising adjusted activity features at intervals throughout at least a portion of the period of time, the adjusted activity features respectively comprising one or more of a respective adjusted intensity and a respective adjusted duration to cumulatively provide the target activity level for the user; and 
outputting the adjusted user activity profile.
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of receiving, generating, and outputting can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, a user or trainer can perform the claimed steps of receiving, generating, and outputting on a generic processor as stated in the claims. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry. For example, dependent claims 17, 19-29, 31, and 33-34 recite steps (identifying, adjusting, generating) that can be performed in the mind. Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 16-17, 19-31, and 33-34 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for receiving, generating, and outputting merely invoke a computer as a tool.
The data-gathering step (receiving) and the data-output step (generating, and outputting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for receiving, generating, and outputting. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide activity tracking. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for extracting, generating and selecting. The claims do not apply the obtained activity data to a particular machine. Rather, the data is merely output in a post-solution step.

The additional elements are identified as follows: at least one processor and at least one memory including computer code.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by:
Applicant’s specifications (Page 11, lines 25-32) which discloses computer programs and hardware that comprise generic computer components that are configured to perform the generic computer functions (e.g. receiving, generating, and outputting) that are well-understood, routine and conventional activities previously known to the pertinent industry.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-24, 27-31, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US20110197157; cited by applicant).
Regarding claim 16, Hoffman discloses an apparatus comprising: 
at least one processor (processing unit #103); and 
at least one memory including computer program code (Paragraph [0071], “The system memory 107 may include both a read-only memory (ROM) 109 and a random access memory (RAM) 111. As will be appreciated by those of ordinary skill in the art, both the read-only memory (ROM) 109 and the random access memory (RAM) 111 may store software instructions for execution by the processing unit 105”), 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
based on: 
a received target activity level for a user (Paragraph [0009], “In addition, some examples of the invention may allow a person to specify a goal related to an athletic activity. A person may, e.g., set a goal of running a specified total distance within a specified period of time. With these implementations of the invention, data from multiple sets of a person's athletic data may be aggregated and displayed in contrast with the person's specified goal”); and 
a received user activity profile for the user, the user activity profile defining a period of time of at least one day and comprising activity features at intervals throughout at least a portion of the period of time, the activity features respectively comprising a respective intensity and a respective duration (Figs. 27-28 show the number of steps taken throughout the day), to cumulatively provide an activity level for the period of time (Fig. 76 & Paragraph [0210], “FIG. 76 further illustrates an activity status bar 7611 that displays an amount of fuel earned, an activity level (e.g., low, average, medium, high). Status bar 7611 may further display a number of new notifications (e.g., for messages, new achievements, locations unlocked, etc.), a list of the user's latest athletic activity and a list of most recent achievements earned”), the user activity profile based on one or more of: 
at least one previous user activity profile of the user (Paragraph [0110], “the icons 803 or 827 representing data sets collected during the most recent download from an athletic information monitoring device 201 may be illustrated using, e.g., a light green color, while icons 803 or 827 representing previously-collected athletic data sets may be displayed with a dark green color” & Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”); and 
at least one previous user activity profile of one or more comparable users (Paragraph [0142], “As well as interactive comparisons of a user's athletic data with other users, such as the goals and challenges described in detail above, some implementations of the invention may alternately or additionally allow a user to passively compare his or her athletic data with other users. For example, some implementations of the invention may provide a ranking of where a user stands with respect to other users. The ranking may be based upon a simple comparison, or it may be limited to a specific demographic group, a particular geographic region, or some combination therefore”); 
generating an adjusted user activity profile comprising adjusted activity features at intervals throughout at least a portion of the period of time, the adjusted activity features respectively comprising one or more of a respective adjusted intensity and a respective adjusted duration to cumulatively provide the target activity level for the user (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”); and 
outputting the adjusted user activity profile (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”, where the modified planned workout is the adjusted user activity profile).

	Regarding claim 17, Hoffman discloses the apparatus of claim 16. 
	Hoffman further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform using a machine-learning model to: 
identify one or more of the activity features in the user activity profile as candidates for adjustment based on one or more of at least one previous user activity profile of the user (working recommendation #2613); and 
at least one previous user activity profile of one or more comparable users (Paragraph [0142], “As well as interactive comparisons of a user's athletic data with other users, such as the goals and challenges described in detail above, some implementations of the invention may alternately or additionally allow a user to passively compare his or her athletic data with other users. For example, some implementations of the invention may provide a ranking of where a user stands with respect to other users. The ranking may be based upon a simple comparison, or it may be limited to a specific demographic group, a particular geographic region, or some combination therefore”); and 
adjust the one or more identified candidate activity features, in accordance with the target activity level for the user, to generate the adjusted user activity profile (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”, where the modified planned workout is the adjusted user activity profile).

	Regarding claim 19, Hoffman discloses the apparatus of claim 16. 
	Hoffman further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform generating the adjusted user activity profile by: 
adjusting activity features in the user activity profile to minimise a perceived change in activity by the user whilst still achieving the target activity level for the user (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”).
Regarding claim 20, Hoffman discloses the apparatus of claim 16. 
Hoffman further discloses wherein the target activity level for the user indicates an increase or decrease in activity level compared to at least one of: 
a particular activity level of at least one previous user activity profile of the user (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”), or 
a particular activity level of at least one previous user activity profile of one or more comparable users.
	Regarding claim 21, Hoffman discloses the apparatus of claim 16. 
Hoffman further discloses wherein an adjusted activity feature of the adjusted user activity profile comprises one or more of: 
the same intensity but an adjusted duration compared to a corresponding activity feature in the user activity profile; 
the same duration but an adjusted intensity compared to a corresponding activity feature in the user activity profile (Paragraph [0169], “For example, tracker bar 2603 may provide a summary 2605 of a most recent run, a number of calories left to burn 2607, a position 2609 in a race, challenge or other competition, a number of days left 2611 to achieve a goal, finish a competition or the like and/or a workout recommendation 2613. Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”); or 
the same maximum intensity and same duration, but an adjusted gradient between minimum and maximum intensity levels of the adjusted activity feature compared to a corresponding activity feature in the user activity profile; 
wherein an adjusted activity feature corresponds to an activity feature by one or more of: 
each occurring at the same time of day; 
each relating to the same activity type (Paragraph [0170], “Multiple activities performed on the same day may be tracked and recorded separately from one another to provide a distinct breakdown 2617 of a user's day. In one example, workouts may be separated based on type of activity, whether the workout is a session workout or a daily workout and the like”), or 
the adjusted activity feature providing the same percentage contribution to the target activity level for the user as the activity feature provides to the activity level of the user activity profile.

Regarding claim 22, Hoffman discloses the apparatus of claim 16. 
Hoffman further discloses wherein the adjusted user activity profile comprises an adjusted activity feature at a particular time corresponding to a time of no activity in the user activity profile (Paragraph [0155], “FIG. 17 illustrates a website function that allows a user to view a calendar 1701 of dates and select a particular date 1703 or week to view a corresponding athletic performance summary 1705. Days on which athletic activity was performed may have a different appearance as compared to days on which athletic activity was not performed. This allows the user to more easily identify days for which athletic performance information is available. In one or more configurations, the website function may be provided as a series of webpages, applets or combinations thereof”).

Regarding claim 23, Hoffman discloses the apparatus of claim 16. 
	Hoffman further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: 
generating a series of adjusted user activity profiles which progressively provide an intermediate target activity level for the user over a predetermined plurality of days, the intermediate target activity level for the user varying progressively over the predetermined plurality of days until it equals the target activity level for the user (Figs. 60-62 & Paragraph [0245], “Multiple activities performed on the same day may be tracked and recorded separately from one another to provide a distinct breakdown 2617 of a user's day. In one example, workouts may be separated based on type of activity, whether the workout is a session workout or a daily workout and the like. In one or more configurations, step activity data may be monitored and tracked separately from running data. For example, a distance or pace a user walked might not be counted towards running distances and levels and vice versa. Instead, a separate distance and/or pace tracker may be provided for each of running activities and walking activities. Accordingly, multiple workouts may be recorded and displayed for a single day (e.g., July 15 includes 4 different workouts)”).

Regarding claim 24, Hoffman discloses the apparatus of claim 16. 
Hoffman further discloses wherein, dependent on the user activity profile for the user for a particular period of time, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform adjusting the target activity level for the user for a subsequent period of time to account for user activity recorded during the particular period of time by: 
if the activity level for the particular period of time is higher than the target activity level, increasing the target activity level for the subsequent period of time (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”); and 
if the activity level for the particular period of time is lower than the target activity level, decreasing the target activity level for the subsequent period of time (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”).

Regarding claim 27, Hoffman discloses the apparatus of claim 16. 
Hoffman further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform outputting the adjusted user activity profile by one or more of: 
providing for display of a graph indicating a current user activity profile and the target user activity profile (Fig. 64, avatar #6301); 
providing a visual message prompting the user to one or more of perform or subsequently keep performing an upcoming activity in the adjusted user activity profile; 
providing an audio message prompting the user to one or more of perform or subsequently keep performing an upcoming activity in the adjusted user activity profile; or 
providing a haptic feedback prompting the user to one or more of perform or subsequently keep performing an upcoming activity in the adjusted user activity profile.
Regarding claim 28, Hoffman discloses the apparatus of claim 16. 
Hoffman further discloses wherein the user activity profile and the adjusted user activity profile provide an indication of the variation of one or more of the following parameters with time: 
calories used (Paragraph [0006], “Alternatively or additionally, a number of steps performed or calories burned during walking or another step-related activity may be plotted against time”), 
heart rate, (Paragraph [0162], “Interface 2100 may further provide a replay function 2115 that displays the user's average heart rate throughout the day based on the activity performed and recorded in tracker 2105”)
steps taken (Paragraph [0006], “Alternatively or additionally, a number of steps performed or calories burned during walking or another step-related activity may be plotted against time”), 
distance travelled (Paragraph [0084], “For example, if the athletic information monitoring device 201 includes accelerometers for measuring the movement of the user's foot, the computing unit 313 may analyze the processed signals from the athletic information monitoring device 201 to generate a set of athletic data describing the user's speed at specific instances during the user's athletic activity and the total distance traveled by the user at each of those specific instances”), 
body temperature, 
body hydration and perspiration, 
breathing rate, 
blood oxygenation (Paragraph [0090], “For example, with some implementations of the invention, the athletic parameter measurement device 207 may be a heart rate monitor, a blood oxygen monitor, a satellite positioning device (e.g., a Global Positioning Satellite (GPS) navigation device), a device for measuring the electrical activity of the user (e.g., an EKG monitor), or any other device that measures one or more physical parameters of the user”), 
blood-sugar level, 
completion status of a task (Fig. 64, avatar #6301), and 
time asleep.
Regarding claim 29, Hoffman discloses the apparatus of claim 16. 
Hoffman further discloses wherein: 
the user activity profile defines a period of time of one day (Fig. 21A, indication #2103); 
the target activity level is a daily target activity level for the user (goals #2119); 
the user activity profile is a user daily activity profile for the user (Fig. 21A, indication #2103); and 
the adjusted user activity profile is an adjusted user daily activity profile (Fig. 26 workout recommendation #2613).

Regarding claim 30, Hoffman discloses a method comprising: 
based on: 
a received target activity level for a user (Paragraph [0009], “In addition, some examples of the invention may allow a person to specify a goal related to an athletic activity. A person may, e.g., set a goal of running a specified total distance within a specified period of time. With these implementations of the invention, data from multiple sets of a person's athletic data may be aggregated and displayed in contrast with the person's specified goal”); and 
a received user activity profile for the user, the user activity profile defining a period of time of at least one day and comprising activity features at intervals throughout at least a portion of the period of time, the activity features respectively comprising a respective intensity and a respective duration (Figs. 27-28 show the number of steps taken throughout the day), to cumulatively provide an activity level for the period of time (Fig. 76 & Paragraph [0210], “FIG. 76 further illustrates an activity status bar 7611 that displays an amount of fuel earned, an activity level (e.g., low, average, medium, high). Status bar 7611 may further display a number of new notifications (e.g., for messages, new achievements, locations unlocked, etc.), a list of the user's latest athletic activity and a list of most recent achievements earned”), the user activity profile based on one or more of: 
at least one previous user activity profile of the user (Paragraph [0110], “the icons 803 or 827 representing data sets collected during the most recent download from an athletic information monitoring device 201 may be illustrated using, e.g., a light green color, while icons 803 or 827 representing previously-collected athletic data sets may be displayed with a dark green color” & Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”); and 
at least one previous user activity profile of one or more comparable users (Paragraph [0142], “As well as interactive comparisons of a user's athletic data with other users, such as the goals and challenges described in detail above, some implementations of the invention may alternately or additionally allow a user to passively compare his or her athletic data with other users. For example, some implementations of the invention may provide a ranking of where a user stands with respect to other users. The ranking may be based upon a simple comparison, or it may be limited to a specific demographic group, a particular geographic region, or some combination therefore”); 
generating an adjusted user activity profile comprising adjusted activity features at intervals throughout at least a portion of the period of time, the adjusted activity features respectively comprising one or more of a respective adjusted intensity and a respective adjusted duration to cumulatively provide the target activity level for the user (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”); and 
outputting the adjusted user activity profile (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”, where the modified planned workout is the adjusted user activity profile).  

Regarding claim 31, Hoffman discloses the method of claim 30.
Hoffman further discloses using a machine-learning model to: 
identify one or more of the activity features in the user activity profile as candidates for adjustment based on one or more of at least one previous userResponse to Restriction Requirement activity profile of the user (working recommendation #2613); and 
at least one previous user activity profile of one or more comparable users (Paragraph [0142], “As well as interactive comparisons of a user's athletic data with other users, such as the goals and challenges described in detail above, some implementations of the invention may alternately or additionally allow a user to passively compare his or her athletic data with other users. For example, some implementations of the invention may provide a ranking of where a user stands with respect to other users. The ranking may be based upon a simple comparison, or it may be limited to a specific demographic group, a particular geographic region, or some combination therefore”); and 
adjust the one or more identified candidate activity features, in accordance with the target activity level for the user, to generate the adjusted user activity profile (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”, where the modified planned workout is the adjusted user activity profile).  

Regarding claim 33, Hoffman discloses the method of claim 30.
Hoffman further discloses wherein generating the adjusted user activity profile comprises: 
adjusting activity features in the user activity profile to minimise a perceived change in activity by the user whilst still achieving the target activity level for the user (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”).

Regarding claim 34, Hoffman discloses the method of claim 30.
Hoffman further discloses wherein: 
the user activity profile defines a period of time of one day (Fig. 21A, indication #2103);
the target activity level is a daily target activity level for the user (goals #2119);
the user activity profile is a user daily activity profile for the user (Fig. 21A, indication #2103); and 
the adjusted user activity profile is an adjusted user daily activity profile (Fig. 26 workout recommendation #2613).

Regarding claim 35, Hoffman discloses a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: 
based on: 
a received target activity level for a user (Paragraph [0009], “In addition, some examples of the invention may allow a person to specify a goal related to an athletic activity. A person may, e.g., set a goal of running a specified total distance within a specified period of time. With these implementations of the invention, data from multiple sets of a person's athletic data may be aggregated and displayed in contrast with the person's specified goal”); and 
a received user activity profile for the user, the user activity profile defining a period of time of at least one day and comprising activity 8Serial No. 16/621,635 Response to Restriction Requirement features at intervals throughout at least a portion of the period of time, the activity features respectively comprising a respective intensity and a respective duration (Figs. 27-28 show the number of steps taken throughout the day), to cumulatively provide an activity level for the period of time (Fig. 76 & Paragraph [0210], “FIG. 76 further illustrates an activity status bar 7611 that displays an amount of fuel earned, an activity level (e.g., low, average, medium, high). Status bar 7611 may further display a number of new notifications (e.g., for messages, new achievements, locations unlocked, etc.), a list of the user's latest athletic activity and a list of most recent achievements earned”), the user activity profile based on one or more of: 
at least one previous user activity profile of the user (Paragraph [0110], “the icons 803 or 827 representing data sets collected during the most recent download from an athletic information monitoring device 201 may be illustrated using, e.g., a light green color, while icons 803 or 827 representing previously-collected athletic data sets may be displayed with a dark green color” & Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”); and 
at least one previous user activity profile of one or more comparable users (Paragraph [0142], “As well as interactive comparisons of a user's athletic data with other users, such as the goals and challenges described in detail above, some implementations of the invention may alternately or additionally allow a user to passively compare his or her athletic data with other users. For example, some implementations of the invention may provide a ranking of where a user stands with respect to other users. The ranking may be based upon a simple comparison, or it may be limited to a specific demographic group, a particular geographic region, or some combination therefore”);
 generating an adjusted user activity profile comprising adjusted activity features at intervals throughout at least a portion of the period of time, the adjusted activity features respectively comprising one or more of a respective adjusted intensity and a respective adjusted duration to cumulatively provide the target activity level for the user (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”); and 
outputting the adjusted user activity profile (Paragraph [0169], “Workout recommendation 2613 may provide the user with the option to modify their planned workout to increase or decrease the level of difficulty depending on the user's past performance”, where the modified planned workout is the adjusted user activity profile).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to claim 16 above, and further in view of Wiebe (US20170173391).
Regarding claim 25, Hoffman discloses the apparatus of claim 16. 
Hoffman further discloses wherein the user activity profile is based on at least one previous user activity profile of one or more comparable users and not based on at least one previous user activity profile of the user (Paragraph [0142], “As well as interactive comparisons of a user's athletic data with other users, such as the goals and challenges described in detail above, some implementations of the invention may alternately or additionally allow a user to passively compare his or her athletic data with other users. For example, some implementations of the invention may provide a ranking of where a user stands with respect to other users. The ranking may be based upon a simple comparison, or it may be limited to a specific demographic group, a particular geographic region, or some combination therefore”).
Hoffman does not disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform using an objective function to identify and reduce an error between the at least one previous user activity profile of one or more comparable users and the generated adjusted user activity profile
However, Wiebe discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform using an objective function to identify and reduce an error between the at least one previous user activity profile of one or more comparable users and the generated adjusted user activity profile (Paragraph [0041], “The machine learning models can initially be trained by extracting features associated with calibration exercises, demographics and desired calibration levels completed by other athletes of the exercise feedback system 100. In some embodiments, after initial training, the machine learning model can be further trained to reduce the error of the predicted calibration level for the athletes in the training set” & Paragraph [0070], “Biofeedback may also include a comparison of calibration values between different athletes”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman to incorporate the teachings of Wiebe by adding wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform using an objective function to identify and reduce an error between the at least one previous user activity profile of one or more comparable users and the generated adjusted user activity profile. The advantage of reducing the error is to calibrate the system to remove calibration biases and create an improved adjusted user activity profile.

Regarding claim 26, the combination of Hoffman and Wiebe discloses the apparatus of claim 25.
Wiebe further discloses wherein the objective function comprises one or more of: 
a reproduction loss term configured to reduce an error between the generated adjusted user activity profile and a user activity profile received following output of the generated adjusted user activity profile;
 a generative loss term configured to reduce an error in distributions between the at least one previous user activity profile of one or more comparable users and the generated adjusted user activity profile; or 
a novel loss term configured to reduce an error between the activity level for the target activity level for the user obtained from the adjusted user activity profile, and the received target activity level (Paragraph [0041], “In some embodiments, after initial training, the machine learning model can be further trained to reduce the error of the predicted calibration level for the athletes in the training set”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman to incorporate the teachings of Wiebe by adding a novel loss term configured to reduce an error between the activity level for the target activity level for the user obtained from the adjusted user activity profile, and the received target activity level. The advantage of reducing the error is to calibrate the system to remove calibration biases and create an improved adjusted user activity profile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20100331146; cited by applicant, discloses “a system and method for motivating users to improve their wellness utilizes complex event processing on sensor and user-interaction data of the users collected over time using inference and predictive models in order to deliver personalized interactions to motive the users toward their wellness goals” (Paragraph [0004]). It also discloses “the sensor data including information electronically sensed from one or more sensors, the user-interaction data including information derived from interactions between the user and the system and between the user and others in the system” (Paragraph [0005]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791